DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 

Claims 7, 16-19, 22, 26-28, 30, 33 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 8,472,915 in view of Van Camp (U.S. PATENT NO. 7,515,900) and Deubler (U.S. PG-PUB NO. 2004/0137938). 
-Regarding claim 7 of instant application, claim 1 of U.S. Patent No. 8,472,915 teaches a mobile device, comprising: a camera unit, adapted to obtain at least one of image data and audio data (col. 8 lines 19-20); a location unit, adapted to obtain location data (col. 8 line 21); a transmitting unit, adapted to transmit at least one of the image data, the audio data, and the location data as emergency information to a specified location (col. 8 lines 22-24); and a panic button, adapted to, when activated, perform at least one of the following panic button functions: (1) dialing a public or private network for emergency purposes or (2) activating the transmitting unit (col. 8 lines 26-28). Claim 1 of U.S. Patent No. 8,472,915 is silent to teaching that along with specific information including owner identification information. However, the claimed limitation is well known in the art as evidenced by Van Camp.
In the same field of endeavor, Van Camp teaches along with specific information including owner identification information (col. 11 lines 16-25).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of claim 1 of U.S. Patent No. 8,472,915 with the teaching of Van Camp in order to determine the identity of the user.

In the same field of endeavor, Deubler teaches wherein the panic button is activated by a depressing of the panic button together with another button such that no panic button function is activated unless both buttons are depressed (paragraph 42).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of the combination with the teaching of Deubler in order to reduce the chance of accidentally calling the emergency call number by pressing an emergency call button alone.
-Regarding claim 16 of instant application, claim 1 of U.S. Patent No. 8,472,915 teaches a mobile device, comprising: a camera unit, adapted to obtain at least one of image data and audio data (col. 8 lines 19-20); a location unit, adapted to obtain location data (col. 8 line 21); a transmitting unit, adapted to transmit as emergency information at least one of the image data, the audio data, and the location data  (col. 8 lines 22-24); and a panic button, adapted to activate the camera unit, the location unit, and the transmitting unit, and send the emergency information and the specific information to a specified location when the panic button is activated (col. 8 lines 26-28).
However, the claimed limitation is well known in the art as evidenced by Van Camp.
In the same field of endeavor, Van Camp teaches along with specific information including owner identification information (col. 11 lines 16-25).

The combination is silent to teaching that the panic button is activated by a depressing of the panic button together with another button such that no panic button function is activated unless both buttons are depressed. However, the claimed limitation is well known in the art as evidenced by Deubler.
In the same field of endeavor, Deubler teaches wherein the panic button is activated by a depressing of the panic button together with another button such that no panic button function is activated unless both buttons are depressed (paragraph 42).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of the combination with the teaching of Deubler in order to reduce the chance of accidentally calling the emergency call number by pressing an emergency call button alone.
-Regarding claim 35, claim 1 of U.S. Patent No. 8,472,915 teaches a mobile device, comprising: a camera unit, adapted to obtain at least one of image data and audio data (col. 8 lines 19-20); a location unit, adapted to obtain location data (col. 8 line 21); a transmitting unit, adapted to transmit at least one of the image data, the audio data, and the location data as emergency information to a specified location (col. 8 lines 22-24); and a panic button, which, when activated, performs at least one of the following panic button function: (1) activating the camera unit, the location unit, and the transmitting unit to send the emergency information and the specific information to the specified location, or (2) dialing a public or private network for emergency purposes (col. 8 lines 26-28).
However, the claimed limitation is well known in the art as evidenced by Van Camp.
(col. 11 lines 16-25).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of claim 1 of U.S. Patent No. 8,472,915 with the teaching of Van Camp in order to determine the identity of the user.
The combination is silent to teaching that the panic button is activated by a depressing of the panic button together with another button such that no panic button function is activated unless both buttons are depressed. However, the claimed limitation is well known in the art as evidenced by Deubler.
In the same field of endeavor, Deubler teaches wherein the panic button is activated by a depressing of the panic button together with another button such that no panic button function is activated unless both buttons are depressed (paragraph 42).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of the combination with the teaching of Deubler in order to reduce the chance of accidentally calling the emergency call number by pressing an emergency call button alone.
Claims 17-19, 22, 26-28, 30 and 33 are rejected on the ground of nonstatutory obviousness-type double patenting as being dependent upon a rejected base claim, but would be withdrawn from the rejection if their base claims overcome the rejection by the timely filing of a terminal disclaimer.

Claims 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 8,472,915 in view of Van Camp (U.S. PATENT NO. 7,515,900) and Deubler (U.S. PG-PUB NO. 2004/0137938). 
Regarding claim 36 of instant application, claim 1 of U.S. Patent No. 8,472,915 teaches an emergency safety device, comprising: a location unit, adapted to obtain location data (col. 8 line 21); a transmitting unit, adapted to transmit the location data as emergency information to a specified location (col. 8 lines 22-24); and a panic button, adapted to activate the transmitting unit when activated (col. 8 lines 26-28). Claim 1 of U.S. Patent No. 8,472,915 is silent to teaching that along with specific information including owner identification information. However, the claimed limitation is well known in the art as evidenced by Van Camp.
In the same field of endeavor, Van Camp teaches along with specific information including owner identification information (col. 11 lines 16-25).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of claim 1 of U.S. Patent No. 8,472,915 with the teaching of Van Camp in order to determine the identity of the user.
The combination is silent to teaching that the panic button is activated by a depressing of the panic button together with another button such that no panic button function is activated unless both buttons are depressed. However, the claimed limitation is well known in the art as evidenced by Deubler.
In the same field of endeavor, Deubler teaches wherein the panic button is activated by a depressing of the panic button together with another button such that no panic button function is activated unless both buttons are depressed (paragraph 42).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of the combination with the teaching of Deubler in order to reduce the chance of accidentally calling the emergency call number by pressing an emergency call button alone.

s 8, 9, 24, 29, 32, 34 and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 8,472,915 in view of Van Camp (U.S. PATENT NO. 7,515,900). 
-Regarding claim 37 of instant application, claim 1 of U.S. Patent No. 8,472,915 teaches an emergency safety device, comprising: a location unit, adapted to obtain location data (col. 8 line 21); a transmitting unit, adapted to transmit the location data as emergency information to a specified location (col. 8 lines 22-24); and a panic button, adapted to activate the transmitting unit when activated (col. 8 lines 26-28); and a self-defense mechanism comprising at least one of a vial containing pepper spray, a vial containing mace, a vial containing dye, a vial containing a foaming agent, a vial containing a stench ointment and a stun gun (col. 8 lines 29-32). Claim 1 of U.S. Patent No. 8,472,915 is silent to teaching that along with specific information including owner identification information. However, the claimed limitation is well known in the art as evidenced by Van Camp.
In the same field of endeavor, Van Camp teaches along with specific information including owner identification information (col. 11 lines 16-25).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of claim 1 of U.S. Patent No. 8,472,915 with the teaching of Van Camp in order to determine the identity of the user.
Claims 8, 9, 24, 29, 32 and 34 are rejected on the ground of nonstatutory obviousness-type double patenting as being dependent upon a rejected base claim, but would be withdrawn from the rejection if their base claims overcome the rejection by the timely filing of a terminal disclaimer.

Claim Rejections - 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 7, 16-19, 26, 28, and 35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Camp (U.S. PATENT NO. 7,515,900) in view of Griffin (U.S. PG-PUB NO. 2004/0121756) and further in view of Deubler (U.S. PG-PUB NO. 2004/0137938).
-Regarding claim 7, Van Camp discloses a mobile device (remote units 112, FIG. 1; col. 4 lines 25-35), comprising: a location unit, adapted to obtain location data (positioning system 212, col. 5 line 60-col. 6 line 8); a transmitting unit, adapted to transmit at least one of the image data, the audio data, and the location data as emergency information to a specified location (communication system 210, col. 5 lines 46-59), along with specific information including owner identification information (col. 11 lines 16-25); and a panic button, adapted to, when activated, perform at least one of the following panic button functions: (1) dialing a public or private network for emergency purposes or (2) activating the transmitting unit (col. 10 line 49-col. 11 line 39).
However, Van Camp does not disclose a camera unit, adapted to obtain at least one of image data and audio data; and the panic button adapted to activate the camera unit.
Van Camp contains a “base” device and process of a mobile device for transmitting emergency information which the claimed invention can be seen as an “improvement” in that including a camera unit a camera unit, adapted to obtain at least one of image data and audio data; and the panic button adapted to activate the camera unit.
(paragraph 46); and the panic button adapted to activate the camera unit (paragraph 40) that is applicable to the “base” device and process.
	Griffin’s known technique of a camera unit, adapted to obtain at least one of image data and audio data (paragraph 46); and the panic button adapted to activate the camera unit (paragraph 40) would have recognized by one skilled in the art as applicable to the “base” device and process of Van Camp and the results would have been predictable and resulted in the mobile device including a camera able to obtain image or audio data which results in an improved process.
	Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
The combination is silent to teaching that the panic button is activated by a depressing of the panic button together with another button such that no panic button function is activated unless both buttons are depressed. However, the claimed limitation is well known in the art as evidenced by Deubler.
In the same field of endeavor, Deubler teaches wherein the panic button is activated by a depressing of the panic button together with another button such that no panic button function is activated unless both buttons are depressed (paragraph 42).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of the combination with the teaching of Deubler in order to reduce the chance of accidentally calling the emergency call number by pressing an emergency call button alone.
-Regarding claim 16, Van Camp discloses a mobile device (remote units 112, FIG. 1; col. 4 lines 25-35), comprising: a location unit, adapted to obtain location data (positioning system 212, col. 5 line 60-col. 6 line 8); a transmitting unit, adapted to transmit as emergency information at least one of the image data, the audio data, and the location data  (communication system 210, col. 5 lines 46-59) along with specific information including owner identification information (col. 11 lines 16-25); and a panic button, adapted to activate the location unit, and the transmitting unit, and send the emergency information and the specific information to a specified location when the panic button is activated (col. 10 line 49-col. 11 line 39).
However, Van Camp does not disclose a camera unit, adapted to obtain at least one of image data and audio data; and the panic button adapted to activate the camera unit.
Van Camp contains a “base” device and process of a mobile device for transmitting emergency information which the claimed invention can be seen as an “improvement” in that including a camera unit a camera unit, adapted to obtain at least one of image data and audio data; and the panic button adapted to activate the camera unit.
	Griffin contains known technique of a camera unit, adapted to obtain at least one of image data and audio data (paragraph 46); and the panic button adapted to activate the camera unit (paragraph 40) that is applicable to the “base” device and process.
	Griffin’s known technique of a camera unit, adapted to obtain at least one of image data and audio data (paragraph 46); and the panic button adapted to activate the camera unit (paragraph 40) would have recognized by one skilled in the art as applicable to the “base” device and process of Van Camp and the results would have been predictable and resulted in the mobile device including a camera able to obtain image or audio data which results in an improved process.
	Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

In the same field of endeavor, Deubler teaches wherein the panic button is activated by a depressing of the panic button together with another button such that no panic button function is activated unless both buttons are depressed (paragraph 42).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of the combination with the teaching of Deubler in order to reduce the chance of accidentally calling the emergency call number by pressing an emergency call button alone.
-Regarding claim 17, the combination further discloses the specific information includes a time and date stamp (Van Camp, log entry, col. 13 lines 1-6).
-Regarding claim 18, the combination further discloses the specific information includes a pre-recorded personal warning message if the panic button is activated during a predetermined time period (Van Camp, message recording 1310, FIG. 13; Griffin, time period, FIG. 10).
-Regarding claim 19, the combination further discloses the panic button is silent (Van Camp, col. 14 lines 31-54).
-Regarding claim 26, the combination further discloses the panic button activates an audible alarm (Van Camp, col. 11 lines 40-66).
-Regarding claim 28, the combination further discloses when the panic button is activated a public or private network for emergency purposes is dialed (Van Camp, col. 10 lines 56-58).
(Van Camp, col. 10 lines 30-34).
-Regarding claim 35, Van Camp discloses a mobile device (remote units 112, FIG. 1; col. 4 lines 25-35), comprising: a location unit, adapted to obtain location data (positioning system 212, col. 5 line 60-col. 6 line 8); a transmitting unit, adapted to transmit at least one of the image data, the audio data, and the location data as emergency information to a specified location (communication system 210, col. 5 lines 46-59), along with specific information including owner identification information  (col. 11 lines 16-25); and a panic button, which, when activated, performs at least one of the following panic button functions: (1) activating the camera unit, the location unit, and the transmitting unit to send the emergency information and the specific information to the specified location (col. 10 line 49-col. 11 line 39), or (2) dialing a public or private network for emergency purposes (col. 10 lines 56-58).
However, Van Camp does not disclose a camera unit, adapted to obtain at least one of image data and audio data; and the panic button adapted to activate the camera unit.
Van Camp contains a “base” device and process of a mobile device for transmitting emergency information which the claimed invention can be seen as an “improvement” in that including a camera unit a camera unit, adapted to obtain at least one of image data and audio data; and the panic button adapted to activate the camera unit.
	Griffin contains known technique of a camera unit, adapted to obtain at least one of image data and audio data (paragraph 46); and the panic button adapted to activate the camera unit (paragraph 40) that is applicable to the “base” device and process.
	Griffin’s known technique of a camera unit, adapted to obtain at least one of image data and audio data (paragraph 46); and the panic button adapted to activate the camera unit (paragraph 40) would have recognized by one skilled in the art as applicable to the “base” device and process of Van Camp and the results would have been predictable and resulted in the mobile device including a camera able to obtain image or audio data which results in an improved process.
	Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
The combination is silent to teaching that the panic button is activated by a depressing of the panic button together with another button such that no panic button function is activated unless both buttons are depressed. However, the claimed limitation is well known in the art as evidenced by Deubler.
In the same field of endeavor, Deubler teaches wherein the panic button is activated by a depressing of the panic button together with another button such that no panic button function is activated unless both buttons are depressed (paragraph 42).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of the combination with the teaching of Deubler in order to reduce the chance of accidentally calling the emergency call number by pressing an emergency call button alone.

Claim 22 and 33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Claim  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Camp (U.S. PATENT NO. 7,515,900) in view of Griffin (U.S. PG-PUB NO. 2004/0121756), Deubler (U.S. PG-PUB NO. 2004/0137938) and further in view of Lin (U.S. PG-PUB NO. 2006/0068752).
Regarding claim 22, the combination further discloses the panic button activates an audible warning message (Van Camp, col. 11 lines 40-66). The combination is silent to teaching that the audible warning message includes words.
However, the claimed limitation is well known in the art as evidenced by Lin.
In the same field of endeavor, Lin teaches the audible warning message includes words (paragraph 25).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of the combination with the teaching of Lin in order to provide more information in the warning message. 
-Regarding claim 33, the combination further discloses the specific information includes a pre-recorded emergency message (Lin, paragraph 25).
  
Claim 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Camp (U.S. PATENT NO. 7,515,900) in view of Griffin (U.S. PG-PUB NO. 2004/0121756), Deubler (U.S. PG-PUB NO. 2004/0137938) and further in view of Boling (U.S. PATENT NO. 6,044,257).
-Regarding claim 27, the combination is silent to teaching that a safety switch that, upon being moved into position, readies the panic button to contact the public or private network for emergency purposes when the panic button is activated. However, the claimed limitation is well known in the art as evidenced by Boling.
In the same field of endeavor, Boling teaches a safety switch that, upon being moved into position, readies the panic button to contact the public or private network for emergency purposes when the panic button is activated (flip to cover, see abstract).
.

Claim 36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Camp (U.S. PATENT NO. 7,515,900) in view of Deubler (U.S. PG-PUB NO. 2004/0137938).
-Regarding claim 36, Van Camp discloses an emergency safety device (remote units 112, FIG. 1; col. 4 lines 25-35), comprising: a location unit, adapted to obtain location data (positioning system 212, col. 5 line 60-col. 6 line 8); a transmitting unit, adapted to transmit the location data as emergency information to a specified location (communication system 210, col. 5 lines 46-59), along with specific information including owner identification information (col. 11 lines 16-25); and a panic button, adapted to activate the transmitting unit when activated (col. 10 line 49-col. 11 line 39).
Van Camp is silent to teaching that the panic button is activated by a depressing of the panic button together with another button such that no panic button function is activated unless both buttons are depressed. However, the claimed limitation is well known in the art as evidenced by Deubler.
In the same field of endeavor, Deubler teaches wherein the panic button is activated by a depressing of the panic button together with another button such that no panic button function is activated unless both buttons are depressed (paragraph 42).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Van Camp with the teaching of Deubler in order to reduce the chance of accidentally calling the emergency call number by pressing an emergency call button alone.
8, 9, 24, 29, 32, 34 and 37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Camp (U.S. PATENT NO. 7,515,900) in view of Park (U.S. PG-PUB NO. 2002/0108966).
-Regarding claim 37, Van Camp discloses an emergency safety device (remote units 112, FIG. 1; col. 4 lines 25-35), comprising: a location unit, adapted to obtain location data (positioning system 212, col. 5 line 60-col. 6 line 8); a transmitting unit, adapted to transmit the location data as emergency information to a specified location (communication system 210, col. 5 lines 46-59), along with specific information including owner identification information (col. 11 lines 16-25); a panic button, adapted to activate the transmitting unit when activated (col. 10 line 49-col. 11 line 39).
Van Camp is silent to teaching that a self-defense mechanism comprising at least one of a vial containing pepper spray, a vial containing mace, a vial containing dye, a vial containing a foaming agent, a vial containing a stench ointment, and a stun gun. However, the claimed limitation is well known in the art as evidenced by Park.
In the same field of endeavor, Park teaches a self-defense mechanism comprising at least one of a vial containing pepper spray, a vial containing mace, a vial containing dye, a vial containing a foaming agent, a vial containing a stench ointment, and a stun gun (paragraph 2).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Van Camp with the teaching of Park in order to provide protection against personal assaults.
-Regarding claim 8, the combination further discloses a voice activation unit, adapted to activate the panic button using a voice command (Van Camp, col. 11 lines 40-49).
-Regarding claim 9, the combination further discloses the panic button is activated by a series of depressings of the panic button (Van Camp, col. 11 lines 40-49).
(Van Camp, col. 16 lines 55-63).
-Regarding claim 29, the combination further discloses the panic button is activated when pressed along with an emergency touchpad picture (Van Camp, col. 10 lines 49-51).
-Regarding claim 32, the combination further discloses the mobile device is configured such that the panic button is activated when an emergency dispatch center is dialed (Van Camp, col. 10 lines 56-58).
-Regarding claim 34, the combination further discloses the panic button is activated by a depressing or series of depressings of the panic button (Van Camp, col. 11 lines 40-49).

Response to Arguments
Applicant’s arguments with respect to claim(s) 7-9, 16-19, 22, 24, 26-30, and 32-37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING Y HSIEH whose telephone number is (571)270-3011.  The examiner can normally be reached on Monday-Friday, 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PING Y HSIEH/Primary Examiner, Art Unit 2664